ORDER
The petition for rehearing is granted only as to the issue concerning Blakely v. Washington, — U.S. —, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Ameline, 376 F.3d 967 (9th Cir.2004). Because the portion of Becker’s sentence that is clearly unaffected by Blakely and Ameline has expired, we remand Becker’s sentence for such further proceedings as the district court deems appropriate under the circumstances. See United States v. Castro, No. 03-50444 (9th Cir. Aug. 27, 2004).